                    Case 20-10343-LSS       Doc 2713        Filed 04/27/21     Page 1 of 1


                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


In re:
                                                      Chapter 11
BOY SCOUTS OF AMERICA AND
DELAWARE BSA, LLC                                     Case No. 20-10343 (LSS)

                                Debtors.              (Jointly Administered)



                        MOTION AND ORDER FOR ADMISSION PRO HAC VICE
    Pursuant to Local Rule 9010-1 and the attached certification, counsel moves the admission pro
    hac vice of William J. Trunk to represent the Coalition of Abused Scouts for Justice in this
    action.
                                                      /s/ Rachel B. Mersky
                                                      Rachel B. Mersky (DE Bar #2049)
                                                      Monzack Mersky and Browder, P.A.
                                                      1201 N. Orange Street, Suite 400
                                                      Wilmington, DE 19801
                                                      Phone: (302) 656-8162 Fax: (302) 656-2769

                  CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE
         Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court, am admitted,
practicing and in good standing as a member of the Bar of District of Columbia and New York and submit to
the disciplinary jurisdiction of this Court for any alleged misconduct which occurs in the preparation or
course of this action. I also certify that I am generally familiar with this Court’s Local rules and with
Standing Order for District Court Fund revised 8/31/16. I further certify that the annual fee of $25.00 has
been paid to the Clerk of Court for District Court.
                                                  /s/ William J. Trunk
                                                  William J. Trunk
                                                  Robbins, Russell, Englert, Orseck, Untereiner &
                                                  Sauber LLP
                                                  2000 K Street NW, Washington, DC 20006
                                                  Phone: (202) 775-4517 Fax: (202) 775-4510
                                                  wtrunk@robbinsrussell.com

                                  ORDER GRANTING MOTION
               IT IS HEREBY ORDERED counsel’s motion for admission pro hac vice is granted.



{00222726-1}
